DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 CAROLINE FEL and ZOHAR GAZIT,
                           Appellant,

                                    v.

                      MTGLQ INVESTORS, L.P.,
                             Appellee.

                              No. 4D19-702

                         [December 12, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Frank D. Ledee, Judge; L.T. Case No. CACE 12015890.

  Mark L. Pomeranz of Pomeranz & Associates, P.A., Hallandale, for
appellant.

  Nicole R. Ramirez of eXL Legal, PLLC, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.